OPINION

ANN CRAWFORD McCLURE, Justice.
Chevron U.S.A., Inc., Texaco, Inc., and Texaco Exploration and Production, Inc. (collectively referred to as CUSA), appeal from an order denying a motion to confirm various arbitration awards. Section 171.098(a)(3) of the Texas General Arbitration Act (TGAA) authorizes an appeal from an order confirming or denying confirmation of an arbitral award. Tex.Civ,Prac. & Rem.Code Ann. § 171.098(a)(3)(Vernon 2005). But the TGAA is inapplicable to the arbitration agreement at issue because it was made on December 10, 1954. Tex. CrvPRAC. & Rem.Code Ann. § 171.002(a)(5) (TGAA does not apply to arbitration agreements made before January 1, 1966). Because there is no basis for appellate jurisdiction under either the TGAA or the Federal Arbitration Act, we dismiss the appeal for want of jurisdiction.1
ABLES, Judge (Ret.), sitting by assignment, not participating.

. This appeal is consolidated with a mandamus petition filed in cause number 08-08-00083-CV. We have issued an opinion this same date resolving the issues presented by the original proceeding. See In re Chevron U.S.A., Inc., Texaco, Inc. and Texaco Exploration and Production, Inc., No. 08-08-0083-CV, 419 S.W.3d 329, 2010 WL 299149 (Tex.App.—El Paso Jan. 27, 2010).